Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-13-00498-CV

                                          Vickie GORDON,
                                              Appellant

                                                  v.
                                                Angel
                                           Angel FULTON,
                                              Appellee

                      From the 224th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013-CI-00424
                           Honorable Solomon Casseb, III, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: September 25, 2013

DISMISSED FOR LACK OF JURISDICTION; MOTION DENIED

           The clerk’s record in this appeal was filed on August 5, 2013. The record contains a Notice

of Appeal in which appellant requests that “the judgment be reversed.” However, the clerk’s

record does not contain a final judgment or an otherwise appealable order. Therefore, because it

appeared this court lacked jurisdiction over this appeal, on August 15, 2013, this court ordered

appellant to show cause in writing why this appeal should not be dismissed for lack of jurisdiction.

Our order cautioned appellant that failure to respond would result in this appeal being dismissed.

On August 15, 2013, appellant filed an Affidavit Accompanying Motion for Permission to Appeal
                                                                                    04-13-00498-CV


in Forma Pauperis (“the motion”). But, appellant did not respond to our show cause order on the

issue of this court’s jurisdiction. Because we conclude that we lack jurisdiction over this appeal,

we dismiss the appeal and deny the motion as moot.



                                                 PER CURIAM




                                               -2-